Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150297435 issued to Visco in view of U.S. Patent No. 5742963 issued to Trevino.

Regarding claim 1,
	Visco discloses a patient positioner (Visco: FIG. 1 (10)) for maintaining a position of a patient on an operating surface during anterior hip replacement surgery, (Visco: [0002] “The present disclosure relates to the field of surgery, and more particularly to a device, and methods of using such a device, to position and/or stabilize a patient during a surgical procedure.” See also FIG. 5) the patient positioner comprising: a generally rectangular body support having a lower surface configured to rest against the operating surface and an upper surface (Visco: FIG. 1 (10) see also FIG. 5 which shows the positioner resting on an operating surface) … 
	Visco does not appear to disclose the upper surface having a recess formed therein with a shape configured to receive an upper body of the patient therein; one or more extremity supports configured to engage the body support, each extremity support having a lower surface configured to rest against the operating surface or the body support and an upper surface configured to receive and support an extremity of the patient thereon, and each extremity support being configured to couple to the body support in a first predetermined position to receive and support a left extremity of the patient, and a second predetermined position to receive and support a right extremity of the patient.
	However, Trevino discloses the upper surface having a recess formed therein with a shape configured to receive an upper body of the patient therein; (Trevino: FIG. 1 (24) which points to the contoured portion of the upper surface having a recess) one or more extremity supports configured to engage the body support, (Trevino: FIG. 1 (13, 14, 15, 16) see col. 3 lines 48-54 “. For purposes of construction as seen more clearly in FIG. 2, there may be included a layer of hook and loop fastener material, sold under the trademark Velcro 32 along the entire edge 30 of arm portions 13, 14, so that when arm portions are placed in the position as seen in FIG. 2, the arm portions remain stabilized by the Velcro 32 along edges 30 and sidewalls 26, 28, of body portion 12” and also col. 4 lines 5-9 “Also, as was described with arm portions 13, 14, each of the leg portions 15, 16 are secured along their upper edge 40 to the lower edge 22 of body portion 12 with Velcro so that even though locked in place by the locking feature, the legs would also be Velcroed to body portion 12.” ) also each extremity support having a lower surface configured to rest against the operating surface or the body support and an upper surface configured to receive and support an extremity of the patient thereon, and each extremity support being configured to couple to the body support in a first predetermined position to receive and support a left extremity of the patient, and a second predetermined position to receive and support a right extremity of the patient.
	It would have been obvious for one having ordinary skill in the art to modify the device of Visco to have a recess formed therein with a shape configured to receive an upper body of a patient and to have extremity supports for the arms and legs engaging the operating surface since all the claimed elements were known in the prior art and one skilled in the art could have 
	Neither reference appears to disclose also each extremity support having a lower surface configured to rest against the operating surface or the body support and an upper surface configured to receive and support an extremity of the patient thereon, and each extremity support being configured to couple to the body support in a first predetermined position to receive and support a left extremity of the patient, and a second predetermined position to receive and support a right extremity of the patient.
	However, the examiner notes that the combination of both Visco and Trevino reads on these limitations since one of ordinary skill would simply modify Visco to have the arm and leg extremity supports from Trevino which would rest on an operating surface during a surgical procedure (See FIG. 5 of Visco for illustration) wherein the first predetermined position would be a left extremity (arm or leg) and the right predetermined position would be a right extremity (arm or leg) both supporting the extremity of a patient.

Regarding claim 3,
	The Visco/Trevino combination discloses the positioner of claim 1, wherein at least one of the extremity supports is a lower extremity support configured to removably engage the body support at a distal end of the body support and configured to receive at least one leg of the patient thereon. (Trevino: FIG. 4A (15) wherein the lower extremity support removably attaches to the body support)
claim 5,
	The Visco/Trevino combination discloses the positioner of claim 1, wherein at least one of the extremity supports is configured to engage a recess formed in the body support. (Trevino: FIGS. 5A-5B (55) the dovetail of the extremity supports is placed in recess (50) of the body support.)

Regarding claim 6,
	The Visco/Trevino combination discloses the positioner of claim 1, wherein at least one of the extremity supports is configured to align with at least another one of the extremity supports to together define a channel, groove, or recess therein for seating a patient's hip and leg. (Trevino: FIG. 1 the recess of (15) and (16) which contain channels that are aligned with each other are capable of supporting a portion of the hip (at the distal part closest to the torso depending on the size of the patient))

Regarding claim 7,
	The Visco/Trevino combination discloses the positioner of claim 1, wherein the one or more extremity supports comprise at least one hip support and at least one leg support. (Trevino: FIG. 1 (15) and (16) support at least a portion of the hip (the distal portion of (15) and (16) closest to the torso depending on the size of the patient) and leg which reads on the limitation)

Regarding claim 8,
	The Visco/Trevino combination discloses the positioner of claim 1.
wherein the body support and the one or more extremity supports are configured to be included in a single kit.
However, the examiner notes that the product would need to be shipped to a customer which would include all the parts (extremity parts, body support etc.) needed to make use of the invention. In addition, MPEP 2114 section II outlines that “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.
It would have been obvious for one having ordinary skill in the art to modify the device of Visco to be included in a single kit since it is a common and well known practice to ship items to customers with everything all together rather than piece mailing each piece to a customer one at a time.
	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150297435 issued to Visco in view of U.S. Patent No. 5742963 issued to Trevino further in view of U.S. Publication No. 20130192609 issued to Bellows.

Regarding claim 2,
	The Visco/Trevino combination discloses the positioner of claim 1, wherein at least one of the extremity supports is configured to removably engage the body support at a distal end of the body support, (Trevino: col. 3 lines 48-54 and col. 4 lines 5-9) 
	Neither reference discloses the extremity support is positioned to receive a hip of the patient thereon.
the extremity support (Bellows: FIG. 4 (42)) is positioned to receive a hip of the patient thereon. (Bellows: [0054] which describes a “sacral support (42)” i.e. a hip that couples to the torso support)
	It would have been obvious for one having ordinary skill in the art to modify the positioner of Visco to have an extremity support that receives a hip of a patient thereon as taught by Bellows since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than improve the stabilization of the patient when he/she is placed on a surgical positioner for a surgical procedure in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150297435 issued to Visco in view of U.S. Patent No. 5742963 issued to Trevino further in view of U.S. Patent No. 5289603 issued to Kumagi.

Regarding claim 4,
	The Visco/Trevino combination discloses the positioner of claim 3.
Neither reference appears to disclose wherein the lower extremity support is configured to removably receive a plurality of posts thereon, and the plurality of posts are configured to control positioning of the at least one leg of the patient.
However, Kumagai discloses a support that is configured to removably receive a plurality of posts thereon, (Kumagi: FIG. 1 (41) and the plurality of posts are configured to control positioning of the at least one leg of the patient. (Kumagai: FIG. 1 (41) by placing the 
It would have been obvious for one having ordinary skill in the art to modify the Visco/Trevino combination to further include a plurality of posts that are capable of being received in the extremity supports as taught by Kumagai since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than added more ways to position  (Kumagai: Abstract) a patient when he/she is placed on a surgical positioner for a surgical procedure in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents U.S. Patent No. 3813091 to Metzger which show similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/12/2021